DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is sent in response to claim amendments filed on August 25, 2022 for application S/N 16/370,900. After further thorough search, argument consideration and examination of the present application and in light of the prior arts made of record, claim 1-3, 6-10 and 13-15 are allowed. 
Allowable Subject Matter

Claims 1-3, 6-10 and 13-15 submitted on August 25, 2022 are allowed.  

Claim 1 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 1.
Ariel teaches mapping of attribute to their common context and grouping clustering of objects. Prior art Liu teaches identification of physical/tangible and non-physical/non-tangible attributes/features which are associated to context. Prior art Chen teaches tagging/mapping of one attribute to another but, the prior arts of record do not specifically suggest “determining, by the object clustering system, a mean value of the one or more physical attributes by generating a histogram, and a weightage is assigned to the one or more physical attributes; computing, by the object clustering system, a variance value of the one or more physical attributes from the mean value of the histogram” with all the other limitations recited in the independent claims 1.
These features together with other limitations of the independent claim is novel and non-obvious over the prior arts of record; therefore claims 1 is allowed.  

Claim 8 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 8.
Ariel teaches mapping of attribute to their common context and grouping clustering of objects. Prior art Liu teaches identification of physical/tangible and non-physical/non-tangible attributes/features which are associated to context. Prior art Chen teaches tagging/mapping of one attribute to another but, the prior arts of record do not specifically suggest “determine a mean value of the one or more physical attributes by generating a histogram, and a weightage is assigned to the one or more physical attributes; compute a variance value of the one or more physical attributes from the mean value of the histogram” with all the other limitations recited in the independent claims 8.
These features together with other limitations of the independent claim is novel and non-obvious over the prior arts of record; therefore claims 8 is allowed.  
Claim 15 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 15.
Ariel teaches mapping of attribute to their common context and grouping clustering of objects. Prior art Liu teaches identification of physical/tangible and non-physical/non-tangible attributes/features which are associated to context. Prior art Chen teaches tagging/mapping of one attribute to another but, the prior arts of record do not specifically suggest “determine a mean value of the one or more physical attributes by generating a histogram, and a weightage is assigned to the one or more physical attributes; compute a variance value of the one or more physical attributes from the mean value of the histogram” with all the other limitations recited in the independent claims 15.
These features together with other limitations of the independent claim is novel and non-obvious over the prior arts of record; therefore claims 15 is allowed.  

The dependent claim 2-3, 6-7, 9-10 and 14 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowed. 
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abdullah Daud whose telephone number is 469-295-9283.  The examiner can normally be reached on 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABDULLAH A DAUD/Examiner, Art Unit 2164     
/Belix M Ortiz Ditren/Primary Examiner, Art Unit 2164